In the

      United States Court of Appeals
                     For the Seventh Circuit
No. 12‐3669

NORMA PEREZ,
                                                          Plaintiff‐Appellant,

                                        v.


THORNTONS, INCORPORATED,
                                                         Defendant‐Appellee.

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division.
            No. 11 CV 01787 — Blanche M. Manning, Judge. 


    ARGUED APRIL 23, 2013 — DECIDED SEPTEMBER 30, 2013 


   Before  RIPPLE  and  HAMILTON,  Circuit  Judges,  and
STADTMUELLER, District Judge.*
   HAMILTON, Circuit Judge. All employees, not only perfect
employees, are protected by Title VII. Plaintiff Norma Perez
was in all likelihood far from a perfect employee. From 2005
until 2009 she worked for defendant Thorntons, Inc., a gasoline


*
     The  Honorable  J.P.  Stadtmueller  of  the  Eastern  District  of  Wisconsin,
sitting by designation.
2                                                    No. 12‐3669

and convenience store chain. She was working as a retail store
manager  in  November,  2009  when  she  deeply  discounted
about $127 worth of candy bars that she sold to herself for only
$12.  She  was  fired  for  failure  to  “control  cash  and/or
inventory.”  But  only  a  few  months  earlier,  Perez’s  non‐
Hispanic male supervisor had committed a similar act and was
merely warned, not fired.
    Perez brought suit under Title VII of the Civil Rights Act of
1964 for gender and national origin discrimination. The district
court granted summary judgment in Thorntons’ favor. If Perez
discounted the candy she “bought” without permission, her
behavior was wrongful, and a jury might well find that  her
firing was not tainted by unlawful bias. In reviewing a grant of
summary judgment, however, we must give Perez the benefit
of conflicts in the evidence and any reasonable inferences in
her  favor.  In  that  light,  a  jury  could  find  that  Perez’s
wrongdoing for which she was fired was comparable to the
wrongdoing of her non‐Hispanic male supervisor, and that the
supervisor’s animus against women and Hispanics tainted the
decision to fire her. Based on this record, a jury must sort out
the conflicting evidence and decide why Thorntons chose to
treat arguably similar wrongdoing so differently. Accordingly,
we  reverse  the  district  court’s  judgment  and  remand  for
further proceedings. 
                    Facts for Summary Judgment
     We assume that the following facts are true for purposes of
summary judgment. Perez was hired by Thorntons in January,
2005 as a customer service representative in its store in Cicero,
Illinois. Her job included stocking the shelves and operating
No. 12‐3669                                                        3

the cash register. She was promoted a year later to retail store
manager. Her duties then included supervising the customer
service representatives at the store. In November 2008, she was
transferred to a different store located in Summit, Illinois. Bill
Darlington  was  Perez’s  regional  manager.  He  made  the
original  decision  to  hire  her  and  then  promoted  her  and
transferred her. The Summit store was a “high volume” store,
and Darlington believed that a transfer to the Summit store
would broaden Perez’s management experience.
    At  the  Summit  store,  Perez’s  immediate  supervisor  was
store general manager Donald Koziol. When Perez and Koziol
met, Koziol told her that “he [didn’t] want [her] in the store;
that he [didn’t] want to work with [a] woman.” Perez informed
Darlington about Koziol’s comments, and informed him of her
preference to remain at the Cicero location. Darlington refused
to return Perez to the Cicero store, telling her that she either
had to work where he had assigned her or would lose her job
with  Thorntons.  Perez  testified  that  later,  in  the  summer  of
2009, Koziol said to Perez, “this is the reason why I don’t like
to work with women, always have something to do with the
kids or they have a period.” He also told her that he “did not
like” Hispanics. However, Perez did not disclose these later
remarks to Darlington or anyone else at Thorntons. 
   Every  month,  each  Thorntons  store  received  a  “Sales
Planner”  from  the  store  support  center  that  identified
upcoming  store  promotions  and  items  that  would  be
specifically promoted for sale with discounted prices. Stores
were required to follow these directives strictly. Every month
each store conducted a “change over,” changing the manner in
4                                                     No. 12‐3669

which particular products were priced as dictated by the Sales
Planner. 
    During a store visit in October 2009, Darlington noticed that
the  candy  inventory  was  low.  When  Darlington  talked  to
Koziol and Perez about the store’s candy bar sales, Darlington
learned that the store’s cashiers had deviated from the Sales
Planner’s directive. Cashiers had been allowing customers to
pay sale prices for full‐priced candy bars, using a sale‐priced
bar to scan the purchase of the full‐priced bar into the register.
Darlington warned both Koziol and Perez that they could not
swap full‐priced candy for discounted candy.
    The November 2009 Sales Planner ordered that pre‐priced
versions of Nestle brand candy bars were to be sold at a price
of two for $2.22. The Summit store was scheduled for change
over  on  November  4,  2009.  On  the  date  of  the  change  over,
Perez rang up approximately 80 of these candy bars and sold
them to herself. Her transactions were captured on store video
and  were  recorded  in  the  cash  register’s  memory.  Perez
initially rang up the candy bars at the approved price—two for
$2.22—but then performed a manual price override, ultimately
charging herself only 15 cents for each candy bar. 
    A few days later, Darlington conducted a routine review of
the  store’s  video  surveillance  and  saw  Perez  buy  a  large
number  of  candy  bars  at  the  approved  price,  void  the
transactions, manually override the price, and walk out of the
store carrying the discounted candy bars she had purchased.
Darlington  reported  what  he  had  seen  to  Lori  Roberts,  the
human resources manager for Thorntons’ Northern Division.
Darlington then went to the store to investigate. He met with
No. 12‐3669                                                                       5

Koziol and showed him the video footage of Perez buying the
candy.  He  asked  Koziol  if  he  was  aware  that  Perez  had
purchased  the  candy  after  performing  the  price  overrides.
Koziol denied having any knowledge of the incident or giving
Perez permission to make the purchase. Darlington then called
Perez  at  home.  Darlington  told  her  to  report  to  the  store
immediately  for  a  meeting.  When  she  arrived,  Darlington
initiated a conference call with Roberts. Darlington, Roberts,
and Perez were the only people on the call. Darlington showed
Perez  the  video  footage  and  asked  her  to  explain  the  price
overrides. 
    Perez’s account diverges from Darlington’s and Roberts’ at
this  point,  but  of  course,  on  summary  judgment,  we  must
accept  Perez’s  version  as  true.1  Perez  testified  that  she  told
Darlington and Roberts that she had Koziol’s permission to
conduct the price overrides. Darlington suspended Perez until
further notice. Perez departed and Darlington consulted with
Roberts. Darlington told Roberts that he wanted to fire Perez.
Roberts  concurred  with  that  decision,  and  Darlington  and
Roberts  then  notified  their  respective  superiors  of  Perez’s
termination. Darlington notified the regional vice president,
Sam Picone. Roberts notified the executive vice president of
human  resources,  Brenda  Stackhouse.  Neither  Picone  nor
Stackhouse objected to Darlington’s decision.

1
     In  Thorntons’  version  of  this  meeting,  Perez  told  Darlington  that  she
could not explain the price overrides and that she did not have anyone’s
permission.  Her  only  “defense”  at  that  time  was  that  Koziol  had  also
bought  candy  bars  at  a  marked‐down  price.  Darlington  then  reviewed
surveillance footage from earlier that day, which revealed that Koziol had
not purchased any products at a reduced price.
6                                                     No. 12‐3669

    On November 10, 2009, Roberts called Perez at home and
told her she was being fired. The personnel action form noted
failure “to control cash and/or inventory” as the reason for her
termination. Thorntons later clarified that Perez was fired for
her failure to adhere to prices stated in the November Sales
Planner and for violating Thorntons’ “Write‐Off Policy.” The
Write‐Off Policy prohibited managers from writing off more
than  $25  of  merchandise  without  an  auditor  as  a  witness.
Although  the  Write‐Off  Policy  was  in  effect  during  Perez’s
employment,  Thorntons  has  not  pointed  to  evidence  in  the
record showing that she knew of its existence, or that she knew
the  Write‐Off  Policy  would  trump  permission  from  her
immediate supervisor.
    If that were the entire record, Perez would not have a viable
claim for discrimination. But a few months before Darlington
terminated  Perez,  store  manager  Koziol  used  his  personal
credit card to “buy” a large quantity of beer and wine from the
store  at  full  price.  The  store  support  center  noticed  the
transaction and reported it to regional vice president Picone.
Picone and Darlington confronted Koziol about his transaction.
Koziol explained to both supervisors that he had discovered
that beer and wine were missing from the Summit store. Koziol
suspected  that  it  had  been  stolen,  but  he  did  not  know  by
whom.  He  attempted  to  cover  up  the  missing  inventory  by
making a dummy purchase on his own credit card so that the
shortage  would  not  be  discovered  during  an  upcoming
corporate  audit.  He  claimed  that  he  wanted  time  and
opportunity to identify the culprits on his own. His idea, he
told his supervisors, was that if the theft went undetected, the
thieves might return to try to steal more alcohol, giving Koziol
No. 12‐3669                                                      7

the  chance  to  catch  them  in  the  act.  Koziol  did  not  have
Thorntons’ permission to run his sting operation in the Summit
store. In spite of the fact that, at best, Koziol had engaged in a
cover‐up  and  was  risking  additional  theft,  Picone  issued  a
written reprimand and a warning to Koziol, but Koziol kept his
job.  Darlington  testified  that  he  was  involved  in  Picone’s
“coaching” of Koziol. 
                              Analysis
    Perez brought suit under Title VII of the Civil Rights Act of
1964  for  national  origin  and  gender  discrimination.  See
42  U.S.C.  §  2000e–2.  She  contends  that  Thorntons  fired  her
because she is Hispanic and a woman. Thorntons moved for
summary judgment on her claims. The district court granted
summary  judgment  in  Thorntons’  favor,  and  Perez  has
appealed. Summary judgment is proper if the “movant shows
that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P.  56(a).  We  review  de  novo  a  ruling  granting  summary
judgment. Arizanovska v. Wal‐Mart Stores, Inc., 682 F.3d 698, 702
(7th  Cir.  2012).  Examining  the  evidence  in  the  light  most
favorable to Perez, and construing all inferences in her favor,
we will affirm summary judgment only if there are no genuine
issues of material fact and Thorntons is entitled to judgment as
a matter of law. Naficy v. Illinois Dep’t of Human Servs., 697 F.3d
504, 509 (7th Cir. 2012). 
    Under current law, there are two ways Perez may prove her
claims: the “direct” and “indirect” methods of proof. Collins v.
Amer. Red Cross, 715 F.3d 994, 999 (7th Cir. 2013). “Under the
direct  method,  a  plaintiff  must  provide  either  direct  or
8                                                      No. 12‐3669

circumstantial evidence that the employer had a discriminatory
motivation. And under the indirect method, a plaintiff must
satisfy the familiar requirements of McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973).” Id. (internal citations omitted). But
we  recognize  and  join  the  majority  of  active  judges  in  this
circuit who have opined that the time has come to jettison the
“ossified  direct/indirect  paradigm”  in  favor  of  a  simple
analysis of whether a reasonable jury could infer prohibited
discrimination. See Hitchcock v. Angel Corps., Inc., 718 F.3d 733,
737 (7th Cir. 2013), citing Coleman v. Donahoe, 667 F.3d 835, 863
(7th Cir. 2012) (Wood, J., concurring) (“By now, … the various
tests that we insist lawyers use have lost their utility … . In
order to defeat summary judgment, the plaintiff one way or the
other must present evidence that she is in a class protected by
the  statute,  that  she  suffered  the  requisite  adverse  action
(depending  on  her  theory),  and  that  a  rational  jury  could
conclude that the employer took that adverse action on account
of  her protected class,  not for any noninvidious reason. Put
differently, it seems to me that the time has come to collapse all
these tests into one.”); Naficy, 697 F.3d at 514 (citing Coleman
concurrence with approval); Good v. Univ. of Chi. Med. Ctr., 673
F.3d 670, 680 (7th Cir. 2012) (“the direct and indirect methods
for proving and analyzing employment discrimination cases …
have become too complex, too rigid, and too far removed from
the  statutory  question  of  discriminatory  causation”);  and
Harper v. C.R. England, Inc., 687 F.3d 297, 313–14 (7th Cir. 2012)
(discussing  Coleman  concurrence  and  applying  a  more
streamlined, collapsed version of the direct/indirect tests).
   Perez  contends  that  her  claim  survives  under  either  the
indirect or the direct methods. We conduct our analysis under
No. 12‐3669                                                       9

those traditional tests, and we find, as explained below, that
under each method Perez has raised issues of material fact that
merit resolution by a jury. The similarity of the analysis helps
show, however, that the differences between the methods are
narrowing.
I. Indirect Method
    Under the indirect method, a plaintiff must first establish a
prima  facie  case  by  providing  evidence  “that  (1)  she  is  a
member  of  the  protected  class;  (2)  she  met  her  employer’s
legitimate  job  expectations;  (3)  she  suffered  an  adverse
employment  action;  and  (4)  similarly  situated  employees
outside of the protected class were treated more favorably.”
Naficy, 697 F.3d at 511. In disparate punishment cases, like this
one, the second and fourth prongs merge and are satisfied by
a  showing  that  a  similarly  situated  employee  outside  the
plaintiff’s  protected  class  committed  a  similar  act  but  was
subjected to less severe discipline. Elkhatib v. Dunkin Donuts,
Inc., 493 F.3d 827, 831 (7th Cir. 2007). If the plaintiff makes this
showing,  the  burden  shifts  to  the  employer  “to  introduce  a
legitimate,  nondiscriminatory  reason  for  the  employment
action.” Naficy, 697 F.3d at 511. Then, if the employer meets
that  burden  of  production,  the  burden  shifts  back  to  the
plaintiff to provide evidence that the employer’s stated reason
was pretextual. Id. at 511–12.
   A. Similarly Situated Co‐worker
   The district court found that Perez failed to establish her
prima  facie  case  because  she  failed  to  demonstrate  that  a
similarly  situated  employee  outside  of  her  protected  class
engaged in conduct similar to hers but was subjected to less
10                                                     No. 12‐3669

severe discipline. “All things being equal, if an employer takes
an  action  against  one  employee  in  a  protected  class  but  not
another outside that class, one can infer discrimination . … The
‘similarly situated’ prong establishes whether all things are in
fact equal.” Filar v. Board of Educ. of City of Chicago, 526 F.3d
1054, 1061 (7th Cir. 2008) (internal citation omitted).
   To satisfy this requirement, a plaintiff must identify at least
one employee who is directly comparable to her in all material
respects.  See  Coleman,  667  F.3d  at  846.  The  purpose  of  the
inquiry is to “eliminate other possible explanatory variables,
‘such  as  differing  roles,  performance  histories,  or  decision‐
making personnel, which helps isolate the critical independent
variable’—discriminatory animus.” Id., quoting Humphries v.
CBOCS  West,  Inc.,  474  F.3d  387,  405  (7th  Cir.  2007),  aff’d,
553  U.S.  442  (2008).  The  proposed  comparator  need  not  be
identical in every conceivable way, however, and courts must
conduct a “common‐sense examination.” Coleman, 667 F.3d at
846 (quotation omitted). 
    To satisfy this requirement, Perez argues that Koziol, her
non‐Hispanic  male  supervisor,  committed  an  infraction
comparable to hers but was not disciplined as severely as she
was. Perez openly purchased candy bars at a marked down
price  with  (we  must  assume)  Koziol’s  permission.  She  was
fired. Koziol covered up theft from the store and, without the
consent  of  his  supervisors,  concocted  a  one‐man  sting
operation  that  invited  additional  theft—yet  he  was  merely
warned.  Thorntons  argues  that  Koziol’s  conduct  is  not
comparable to Perez’s conduct because Thorntons suffered no
actual economic harm as a result of Koziol’s act. A jury might
buy  that  explanation,  but  we  cannot  resolve  that  issue  on
No. 12‐3669                                                         11

summary  judgment.  Koziol’s  act  covered  up  a  much  larger
actual economic loss and put Thorntons at a high risk of future
actual economic loss. Also, Koziol acted in secret, without the
knowledge  or  permission  of  his  supervisor.  Perez,  though,
purchased  the  discounted  candy  bars  openly  and  with,  we
must assume, Koziol’s consent. At the end of the day, both of
these  infractions  involved  inventory  control,  and  yet  the
employees were treated very differently by Thorntons’ higher
management. We believe it should be left to a jury to decide
whether they were similar enough to support an inference of
discrimination. 
   Our dissenting colleague disagrees, noting as we often have
that  “we  do  not  sit  as  a  super‐personnel  department  to
determine  which  employment  infractions  deserve  greater
punishment. It is enough that the misconduct that led to the
adverse job action in question is sufficiently distinct to render
the proposed comparators not similarly situated.” Post at [32]
(emphasis  added),  quoting  Harris  v.  Warrick  County  Sheriff’s
Dep’t,  666  F.3d  444,  449  (7th  Cir.  2012).  On  this  basis,  the
dissent accepts Thorntons’ stated explanation for firing Perez
but not Koziol—that Perez’s conduct caused “actual loss to the
company” while Koziol’s “had no such effect.” Post at 32. 
   At first glance that is true, but the picture for purposes of
summary  judgment  is  more  complex.  Koziol’s  conduct  was
deceptive,  done  secretly  and  without  the  consent  of  a
supervisor.  Perez,  by  contrast,  acted  openly  and  with  the
consent of her supervisor. In addition, Koziol’s act caused no
actual loss to the company only because he was improperly
covering  up  a  real  theft.  Moreover,  he  concocted  an
“investigation”  that  would  have  risked  additional  loss  if  he
12                                                     No. 12‐3669

had  not  been  caught.  Ultimately,  the  crux  of  the  issue  is
whether  Perez’s  and  Koziol’s  misdeeds  were  “sufficiently
distinct”  to  distinguish  meaningfully  between  them  at
summary judgment, or whether a jury could reasonably find
they were comparable. We believe that the arguable differences
between causing modest actual economic loss with the consent
of a supervisor and covering up a significant theft and risking
additional economic loss without the consent of a supervisor
are too fine to make as a matter of law on summary judgment.
Whether Perez’s and Koziol’s misconduct was comparable is
a genuinely disputed issue of material fact.
    Thorntons  argues  further,  however,  that  whether  or  not
Perez had Koziol’s consent is immaterial because even with his
consent, Perez’s purchase still violated Thorntons’ Write‐Off
Policy. That policy prohibits any write‐offs of more than $25 by
any  employee  except  with  the  express  permission  of  a
corporate  auditor.  Thorntons  presented  evidence  that  the
Write‐Off Policy was in place while Perez was employed with
Thorntons,  but  it  has  not  pointed  us  to  evidence  that  Perez
knew of its existence or that she would have had any other
reason to believe that Koziol’s permission was insufficient to
bless her action. Also, at the time of Perez’s firing, Thorntons’
stated reason for its decision was her failure to “control cash
and/or inventory,” and Koziol’s infraction would also certainly
qualify for that description. 
    Thorntons  also  argues  that  Koziol  is  not  comparable  to
Perez  because  they  were  disciplined  by  different  decision
makers—Koziol  by  Picone  and  Perez  by  Darlington.  This
argument  is  belied  outright  by  Darlington’s  deposition
testimony  that  was  the  basis  of  Thorntons’  motion  for
No. 12‐3669                                                       13

summary judgment. Darlington testified that he was present
when  Picone  confronted  Koziol  and  was  involved  in  the
decision to warn but not terminate Koziol. He also testified that
he  advised  Picone  of  Perez’s  infraction,  and  that  Picone
assented to Darlington’s decision to fire Perez. Darlington and
Picone  were  both  sufficiently  involved  in  both  Koziol’s  and
Perez’s discipline to undermine Thorntons’ argument, at least
as a matter of law. 
    Our  dissenting  colleague  believes  that  we  should  not
consider the evidence of Darlington’s involvement in Koziol’s
discipline because Perez “admitted” in response to Thorntons’
Local  Rule  56.1  statements  that  Picone  played  no  role  in
Darlington’s  decision  to  discharge  Perez  and  “Darlington
played  no  role  in  Picone’s  discipline  decision  regarding
Koziol’s June and July 2009 beer purchase.” Post at 28, citing
Dkt.  59,  ¶¶  41,  45  (Thorntons’  Local  Rule  56.1  Statement  of
Undisputed Facts) and Dkt. 62, ¶¶ 41, 45 (Perez’s Response).
The point is an important one because of the procedures that
district  courts  use  to  clarify  and  sharpen  the  issues  to  be
decided on a summary judgment motion. And Perez did not
respond in the district court as clearly as she should have.
     The problem, though, is that Thorntons’ same paragraphs
of  supposedly  undisputed  facts  and  its  evidence  offered  to
support its Local Rule 56.1 Statement contradict its assertions
that Darlington played no role in Picone’s decision to discipline
but  not  fire  Koziol  and  that  Picone  played  no  role  in  the
decision  to  fire  Perez.  Where  the  moving  party  has
undermined  its  own  Local  Rule  56.1  assertion  through  the
presentation of contradictory assertions and evidence, a non‐
movant’s “admission” of the movant’s assertion is not decisive.
14                                                    No. 12‐3669

To  find  otherwise  would  serve  only  to  reward  parties  who
successfully  obfuscate  the  record  and  engage  in  “gotcha”
litigation tactics.
    Thorntons’  paragraphs  about  Koziol’s  wrongdoing  and
Picone’s decision merely to warn him show on their face that
Darlington was involved in the investigation, the disciplinary
decision, and the warning. In fact, the paragraphs do not even
cite any testimony from Picone himself. They rely instead on
Darlington  as  the  source  of  evidence  about  Koziol’s
wrongdoing,  its  discovery,  the  investigation,  and  the
disciplinary decision. Dkt. 59, ¶¶ 43–45. That fact alone should
raise doubts about the assertion that Darlington “played no
role” in the decision. 
    The evidence cited by Thorntons also directly controverts
its assertion. At pages 89 to 95 of Darlington’s deposition, he
described his own investigation of Koziol’s conduct, with only
brief mention of Picone’s involvement:
       Q: And supposedly Mr. Koziol was making this
       private purchase to make up for that shortage,
       correct?
       A: Correct.
       … .
       Q: What did he tell you it was for?
       A: He told me he wanted to pay the shortage so it
       wouldn’t  appear  on  his  weekly  counts  that  he
       had a beer shortage. He wanted the store and the
       team  members  at  the  store  to  think  that  there
       was  no  issue.  He  thought  by  doing  that,  the
No. 12‐3669                                                 15

       person who  was  stealing from him  would  just
       keep doing it and he would catch them. That was
       Don’s [Koziol’s] words to me.
Id. at 89–90, cited by Dkt. 59, ¶ 44 (emphasis added).
   And this exchange, at page 92 of Darlington’s deposition,
was also presented to the district court as evidence underlying
Thorntons’ 56.1 Statement:
       Q: Did Mr. Koziol tell you who he suspected, if
       anyone, of theft?
       A: No.
       Q: Did you ask?
       A: Yes.
       Q: Did he refuse to answer?
       A: No, he said he didn’t know.
Id. at 92, cited by Dkt. 59, ¶44 (emphasis added).
   Darlington’s  own  testimony  described  his  role  in  the
decision‐making process for Koziol:
       Q: To your knowledge, was there any discussion
       about termination of Don Koziol because of this?
       A: It was taken into consideration.
       Q:  Was  your  opinion  sought  with  regard  to
       whether or not Don Koziol should be terminated
       for this situation?
       A: There’s only one reason why Don did not get
       terminated.
16                                                        No. 12‐3669

       Q: And why is that?
       A: Because he put, personally, on his credit card
       and  not  created  a  shortage  for  Thorntons.  We
       checked  … . He took his own money, his own
       credit card and paid that credit card statement.
       So  we  took  that  as  a  write‐up;  and  if  it  happens
       again,  you  will  be  terminated.  But  since  it  did
       not cause us any shortage, was the difference.
       Q: But it was a violation of company policy?
       A: Sure was.
       Q: Including he falsified documents, did he not?
       A: Sure did.
       Q: Was this a performance opportunity for coaching?
       A: It was more than coaching.
       Q: That was by you and others?
       A: By me and Sam Picone.
Id. at 93–95, cited in Dkt. 59, ¶44 (emphasis added).
   Thus, Thorntons’ assertion in its Local Rule 56.1 Statement
that “Darlington played no role in Picone’s discipline decision
regarding Koziol’s beer purchase other than presenting Koziol
with  the  written  reprimand  in  August  2009”  cannot  be
reconciled with the rest of the paragraph and with Thorntons’
own evidence. There is ample evidence from Thorntons itself
that Darlington was at the center of the investigation of Koziol
and was present and involved in the decision not to fire him
No. 12‐3669                                                        17

just a few months before he decided to fire Perez for arguably
comparable wrongdoing.
    The  issue  of  Picone’s  involvement  in  the  decision  to  fire
Perez presents similar problems for Thorntons. The Local 56.1
Statement of supposedly undisputed facts shows on its face
that Darlington consulted his boss, Picone, before firing Perez.
Dkt. 59, ¶ 41. A jury could certainly infer that Darlington was
seeking his boss’s consent and that Perez would not have been
fired if Picone had disagreed.
    In response to Thorntons’ motion for summary judgment,
Perez  pointed  out  that  Thorntons’  filings  contradicted
themselves. That assertion was too general, but as noted, the
contradictions were evident from the face of Thorntons’ own
statement of supposedly undisputed facts. They became stark
upon  the  lightest  scrutiny  of  the  cited  evidence.  It  was  not
necessary for Perez to present contradictory evidence to show
a genuine issue of fact; Thorntons itself had already done so.
    Even  if  the  record  were  less  clear,  however,  Thorntons’
argument that Darlington and Picone acted so independently
that  Koziol  and  Perez  cannot  meaningfully  be  compared
misses the mark. The point of determining whether different
decision makers were responsible is to determine whether two
employees were held to different standards by virtue of the
different  perspectives  and  expectations  of  different  and 
independent decision makers. The inference of discrimination
is weaker when there are independent decision makers since
they “may rely on different factors when deciding whether,
and how severely, to discipline an employee.” Ellis v. United
Parcel Service, Inc., 523 F.3d 823, 826 (7th Cir. 2008). But in this
18                                                    No. 12‐3669

familiar  supervisory  structure,  where  a  supervisor  and  his
supervisor were both involved in the decision‐making process
for  both  employees,  and  the  employees  under  review  were
subject to the same standards, an employer cannot defeat the
inference of impermissible disparate treatment by designating
one supervisor as the nominal decision maker for one decision
and the other supervisor as the nominal decision maker for the
other.  See,  e.g.,  Coleman,  667  F.3d  at  848  (employees  were
similarly  situated  although  immediate  supervisors  not
identical;  higher‐level decision  maker was “responsible” for
employees’ discipline). Even without Darlington’s testimony,
Thorntons’ statement of undisputed fact shows that Darlington
and Picone were acting in concert in both decisions, each fully
aware  of  what  the  other  was  doing  and  why.  Darlington
sought  Picone’s  approval  for  firing  Perez;  Darlington  was
present and involved when Picone disciplined Koziol. The bare
statements  that  Picone  was  the  nominal  decision  maker  for
Koziol and Darlington for Perez do not distinguish Koziol from
Perez, at least as a matter of law. 
    In sum, Perez and Koziol answered to the same decision
makers, were measured by the same standards, and committed
similar  but  not  identical  infractions,  yet  Perez,  a  Hispanic
female, was fired and Koziol, a non‐Hispanic male, was not. In
reviewing a grant of summary judgment, we must view the
facts and record in a light most favorable to Perez, and on this
record,  the  two  were  arguably  similar  enough  to  support  a
prima facie case. Perez satisfied her prima facie burden under
the indirect method of proof.
No. 12‐3669                                                         19

   B. Pretext
    Perez  must  next  offer  evidence  supporting  an  inference 
that  Thorntons’  stated  non‐discriminatory  reason  for  her
termination—failure to “control cash and/or inventory”—was
a  pretext  for  illegal  discrimination.  Perez  “must  present
evidence  suggesting  that  the  employer  is  dissembling.”
O’Leary  v.  Accretive  Health,  Inc.,  657  F.3d  625,  635  (7th  Cir.
2011).  “The  question  is  not  whether  the  employer’s  stated
reason  was  inaccurate  or  unfair,  but  whether  the  employer
honestly  believed  the  reasons  it  has  offered  to  explain  the
discharge.” Id. “It is not the court’s concern that an employer
may be wrong about its employee’s performance, or may be
too hard on its employee. Rather, the only question is whether
the employer’s proffered reason was pretextual, meaning that
it was a lie.” Naik v. Boehringer Ingelheim Pharmaceuticals, Inc.,
627 F.3d 596, 601 (7th Cir. 2010), quoting Ineichen v. Ameritech,
410 F.3d 956, 961 (7th Cir. 2005).
   There is no dispute that Perez discounted the candy and
completed  the  purchase,  and  no  suggestion  that  Thorntons
fabricated the incident or its belief that the incident happened.
However, “[i]f the stated reason, even if actually present to the
mind of the employer, wasn’t what induced him to take the
challenged employment action, it was a pretext.” Forrester v.
Rauland‐Borg Corp., 453 F.3d 416, 418 (7th Cir. 2006). There is
sufficient evidence in this record to infer that the discounted
purchase  was  not  Thorntons’  true  reason  for  Perez’s
termination. 
   For purposes of Thorntons’ motion for summary judgment,
we  assume  that  Koziol,  who  had  previously  made  sexist
20                                                         No. 12‐3669

remarks, granted Perez permission to mark down the candy.
We  also  assume  that  Darlington  knew  of  Koziol’s  prior
expression of bias, but when he learned of Perez’s discounted
purchase, chose to believe Koziol over Perez when Perez told
him that she had Koziol’s permission and Koziol said she did
not.2  Darlington  also  knew  when  decided  to  fire  Perez  that
Koziol had committed a similar infraction a few months earlier
but  had  not  been  fired.  A  jury  could  reasonably  infer  from
these  facts  that  Thorntons’  decision  to  fire  Perez  was
discriminatory and that its stated reason for its decision was a
pretext. See Coleman, 667 F.3d at 857–59 (different treatment of


2
     Perez  does  not  explicitly  rely  on  a  “cat’s  paw”  theory.  See
Cook v. IPC Int’l Corp., 673 F.3d 625, 628 (7th Cir. 2012) (“the ‘cat’s
paw’ metaphor refers to a situation in which an employee is fired
or  subjected  to  some  other  adverse  employment  action  by  a
supervisor who himself has no discriminatory motive, but who
has been manipulated by a subordinate who does have such a
motive  and  intended  to  bring  about  the  adverse  employment
action”); accord, Staub v. Proctor Hosp., ––– U.S. ––––, 131 S. Ct.
1186, 1192–94 (2011). She contends instead that Darlington was “a
knowing participant” in her wrongful termination. Indeed, we
assume  that  Darlington  relied  on  Koziol’s  version  of  events  in
spite  of  his  knowledge  that  Koziol  had  earlier  made  biased
remarks. Although Perez has not embraced a “cat’s paw” theory,
it would certainly seem to apply here. In fact, the inference is even
stronger  than  in  the  usual  “cat’s  paw”  situation.  If  Perez’s
testimony is believed, Darlington was not Koziol’s unknowing
pawn  but  chose  to  credit  Koziol  in  spite  of  his  knowledge  of
Koziol’s bias.
No. 12‐3669                                                            21

comparable employees can support inference of pretext), citing
McDonnell Douglas v. Green, 411 U.S. at 804, and other cases.
    Thorntons argues that  any inference  of discrimination  is
negated because Darlington both hired and promoted Perez
before  he  fired  her.  The  “common  actor”  or  “same  actor”
inference is a reasonable inference that may be argued to the
jury, but it is not a conclusive presumption that applies as a
matter of law. Blasdel v. Northwestern Univ., 687 F.3d 813, 820
(7th  Cir.  2012),  citing  Herrnreiter  v.  Chicago  Housing  Auth.,
315 F.3d 742, 747 (7th Cir. 2002). The argument is that if the
decision maker was unbiased when he hired or promoted the
plaintiff, it’s reasonable to infer that he was unbiased when he
later fired the plaintiff. That inference is “something for the
trier of fact to consider.” Herrnreiter, 315 F.3d at 747. 
    Our  dissenting  colleague  asserts  that  Koziol’s  sexist
comments were “stray remarks” that do not support a finding
of  pretext.  Post  at  34,  citing  Merillat  v.  Metal  Spinners,  Inc.,
470  F.3d  685,  694  (7th  Cir.  2006).  Standing  alone,  biased
comments do not establish discriminatory motive unless they
were  by  the  decision  maker  and  can  be  connected  to  the
decision. See, e.g., Overly v. KeyBank Nat. Ass’n, 662 F.3d 856,
865 (7th Cir. 2011); Davis v. Time Warner Cable of Southeastern
Wis.,  L.P.,  651  F.3d  664,  672–73  (7th  Cir.  2011);  Hemsworth  v.
Quotesmith.com, Inc., 476 F.3d 487, 491 (7th Cir. 2007) (“Isolated
comments  that  are  no  more  than  stray  remarks  in  the
workplace are insufficient to establish that a particular decision
was  motivated  by  discriminatory  animus.”)  (quotation
omitted). 
22                                                        No. 12‐3669

   If  Koziol’s  biased  remarks  stood  alone  here,  we  might
agree. But they do not. For purposes of summary judgment, we
must  assume  also  that  Darlington,  who  later  decided  to
terminate Perez, was informed of Koziol’s bias, chose to place
Perez  at  his  store  anyway,  and  later,  when  Darlington
investigated Perez’s decision to sell the discounted candy to
herself, was told by Perez that Koziol had given permission for
her purchase. Koziol denied that he had done so. Darlington
chose to credit Koziol in spite of his knowledge that Koziol
harbored a sexist bias. Also, Darlington knew at the time that
he  decided  to  terminate  Perez  that  Koziol  himself  had
committed a similar infraction a few months earlier but had
not been fired. A jury could reasonably infer from this record
that Thorntons’ stated reason for its decision to fire Perez was
a pretext.
    This  case  actually  highlights  an  interesting  linkage,  or
perhaps a disconnect, between the cases using the “common
actor” inference and cases dealing with “stray remarks.” The
common actor inference says it is reasonable to assume that if
a person was unbiased at Time A (when he decided to hire the
plaintiff), he was also unbiased at Time B (when he fired the
plaintiff). Again, that is not a conclusive presumption, but we
treat it as a reasonable inference. E.g., Herrnreiter, 315 F.3d at
747.  Some  “stray  remarks”  cases,  though,  seem  to  conclude
that  if  a  person  was  racist  or  sexist  at  Time  A  (time  of  the
remark), it is not reasonable to infer that the person was still
racist  or  sexist  at  Time  B  (when  he  made  or  influenced  the
decision to fire the plaintiff). See, e.g., Bahl v. Royal Indemnity
Co.,  115  F.3d  1283,  1293  (7th  Cir.  1997).  Cf.  Hunt  v.  City  of
Markham, 219 F.3d 649, 652–53 (7th Cir. 2000) (courts must take
No. 12‐3669                                                     23

care not to over‐read “stray remarks” cases; remarks may be
probative of discriminatory intent if made by decision makers
or those with input into the decision, and if made around of
the time of and in reference to adverse employment action).
    It is not clear why one inference should be reasonable and
the other not. The question, however, need not be answered in
the abstract. In this case, plaintiff Perez has offered evidence:
(a) that her supervisor expressed his bias against her for being
a  woman  and  Hispanic,  (b)  that  he  gave  her  permission  to
make the discounted purchase that led to her firing and then
lied about doing so when asked by his supervisor, and (c) that
his supervisor who decided to fire Perez was aware at least of
the bias against women and had been involved in the decision
merely to warn her supervisor for comparable wrongdoing. 
    We do not presume lack of bias when the same person has
both hired and fired the plaintiff, but we allow the jury to hear
such evidence and weigh it for what it is worth. We do so even
though  the  hiring  may  be  distant  in  time  from  the  firing
decision. Similar reasoning applies to Koziol’s remarks, which
were made about a year before Perez’s termination. The time
difference  might  lessen  their  evidentiary  punch,  but  the
passage of time does not make them inadmissible. Just as the
jury should be permitted to consider the fact that Darlington
hired and promoted but then fired Perez, it should also be able
to  consider  that  Koziol  expressed  bias  against  women  and
Hispanics in the workplace a year before he became a witness
in  the  investigation  into  Perez’s  conduct  and  provided
information to Darlington that led to her firing. We do not hold
that  Koziol’s  remarks  standing  alone  would  be  sufficient  to
satisfy  Perez’s  entire  evidentiary  burden  at  summary
24                                                     No. 12‐3669

judgment.  But  Koziol’s  remarks  are  part  of  the  evidence  of
pretext that the jury should have the opportunity to weigh at
trial.
   Accordingly,  Perez  has  satisfied  the  indirect  method  of
proof sufficient to avoid summary judgment.
II. Direct Method
    Under the direct method of proof, a plaintiff must provide
either direct or circumstantial evidence that the employer had
a  discriminatory  motive.  Naficy,  697  F.3d  at  509.  Direct
evidence of discrimination would require something akin to an
admission  by  Thorntons  that  it  fired  Perez  because  of  her
national  origin  or  gender.  See  Raymond  v.  Ameritech  Corp.,
442 F.3d 600, 610 (7th Cir. 2006). Perez does not present such
evidence. Instead, she proceeds under the direct method using
circumstantial evidence. To prevail, Perez must “construct a
convincing  mosaic”  that  “allows  a  jury  to  infer  intentional
discrimination by the decisionmaker.” Brown v. Advocate South
Suburban  Hosp.,  700  F.3d  1101,  1105  (7th  Cir.  2012)  (internal
quotation marks omitted). Generally, but not exclusively, the
pieces of that “mosaic” will fall into three categories. The first
includes  “suspicious  timing,  ambiguous  statements  oral  or
written, and other bits and pieces from which an inference of
retaliatory intent might be drawn.” Cloe v. City of Indianapolis,
712  F.3d  1171,  1180  (7th  Cir.  2013)  (quotation  omitted).  The
second  is  “evidence,  but  not  necessarily  rigorous  statistical
evidence,  that  similarly  situated  employees  were  treated
differently.” Id. And the third is “evidence that the employer
offered a pretextual reason for an adverse employment action.” 
Id.
No. 12‐3669                                                            25

    Perhaps illustrating the eroding boundary between direct
and  indirect  proof,  our  discussion  of  the  indirect  method
shows how Perez has offered a direct case. Perez has presented
circumstantial  evidence  here  from  which  a  jury  could
reasonably  infer  that  her  firing  was  the  product  of  illegal
discrimination.  Darlington  knew  that  a  few  months  earlier,
Koziol had been warned but not fired when he concealed the
fact that a large quantity of alcohol had been stolen from the
store and then concocted a secret and risky scheme to catch the
thief by inviting additional theft. His conduct did not cause the
store to suffer actual economic loss, but he covered up actual
economic  loss  and  risked  future  economic  loss.  We  must
assume that Darlington also knew that Koziol had expressed
his bias against women in the past. And, we must assume that
he knew that Koziol had given Perez permission to mark down
the  candy  bars  and  sell  them  to  herself.  Yet,  in  spite  of  this
knowledge, Darlington decided to fire Perez, while Koziol had
not  been  fired  for  arguably  comparable  conduct.  This  is
sufficient circumstantial evidence to construct the “convincing
mosaic” that would allow a jury to infer that the decision to
terminate Perez was impermissibly biased. 
    Thorntons contends, and the dissent agrees, that Koziol’s
biased remarks cannot establish discriminatory motive because
they were isolated, stray remarks. Post at 38‐39. We do not find
that Koziol’s remarks would be sufficient standing alone. But
his  remarks  do  not  stand  alone.  They  are  coupled  with  the
other evidence in the record, including especially the fact that
Koziol, a non‐Hispanic male, received merely a warning while
Perez, a Hispanic female, was fired, for arguably comparable
“inventory  control”  infractions,  and  that  Perez’s  firing  was
26                                                  No. 12‐3669

founded on Darlington’s decision to credit Koziol—in spite of
his  known  bias—over  Perez.  Whether  Darlington  actually
embraced  Koziol’s  bias  or  whether  Koziol’s  bias  merely
infected Darlington’s investigation and ensuing decision to fire
Perez, we cannot, at least as a matter of law, disregard Koziol’s
comments as “stray remarks” that say nothing about Perez’s
firing. 
    Whether Perez will be able to convince a jury that she was
fired because of her gender or national origin remains to be
seen, but she is entitled to have a jury answer those questions.
On this summary judgment record, Perez prevails under both
the indirect and direct methods of proof. The judgment of the
district court is REVERSED and the case is REMANDED for further
proceedings consistent with this opinion.
No. 12‐3669                                                      27

    RIPPLE, Circuit Judge, dissenting. The majority reaches the
conclusion that Ms. Perez’s claim of discriminatory discharge
should reach the jury by abandoning the procedural constructs
and  the  substantive  standards  that  have  long  governed  our
review of discrimination cases. I believe that, when properly
applied, these cornerstones of our jurisprudence lead to the
conclusion that, as a matter of law, Ms. Perez cannot establish
a claim for intentional discrimination. I therefore respectfully
dissent. 


                                A.
    Beginning, as did the majority, with the indirect method,
Ms. Perez bears the initial burden of establishing a prima facie
case  of  discrimination  by  showing  that  a  similarly  situated
employee  outside  her  protected  class  committed  a  similar
infraction and was treated less harshly. Lucas v. Chicago Transit
Auth., 367 F.3d 714, 728 (7th Cir. 2004). The similarly situated
employee  does  not  have  to  be  identical,  but,  to  meet  her
burden, Ms. Perez must point to an employee who is similar to
her in all material respects. “A meaningful comparison is one
which  serves  ‘to  eliminate  confounding  variables,  such  as
differing  roles,  performance  histories,  or  decision‐making
personnel, which helps isolate the critical independent vari‐
able: complaints about discrimination.’” Argyropoulos v. City of
Alton, 539 F.3d 724, 735 (7th Cir. 2008) (quoting Humphries v.
CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2007)); see also Good
v. Univ. of Chi. Med. Ctr., 673 F.3d 670, 675‐76 (7th Cir. 2012).
“In  disciplinary  situations,  we  have  further  interpreted  this
part of the test as requiring a showing that the two employees
28                                                      No. 12‐3669

dealt  with  the  same  supervisor,  were  subject  to  the  same
workplace rules, and engaged in similar conduct, but nonethe‐
less received disparate treatment for no apparent legitimate
reason.”  Adams  v.  Wal‐Mart  Stores,  Inc.,  324  F.3d  935,  939‐40
(7th Cir. 2003).
    Ms. Perez, a Thorntons retail store manager, proposes to
meet this burden by comparing herself to her supervisor and
store general manager, Don Koziol. She contends, contrary to
the  facts  she  admitted  in  her  Local  Rule  56.1  statement  and
discussed in her opposition to summary judgment, that she
and Koziol were disciplined by the same decisionmaker. She
also  maintains  that  her  action  of  purchasing  candy  bars  for
herself at a steep discount and causing a loss to Thorntons is
essentially the same conduct as Koziol’s action of making up
a loss  by using personal funds to  pay  full  price for missing
alcohol. Faithful adherence to the principles in our established
case law precludes our acceptance of these arguments.


                                  1.
    First, Ms. Perez cannot now allege that she and Koziol were
disciplined by the same decisionmaker because she is bound
by  the  admissions  that  she  made  in  her  Local  Rule  56.1
statement. In its Local Rule 56.1(a) statement of undisputed
facts, Thorntons stated that Darlington made the decision to
fire Ms. Perez and that “Darlington played no role in Picone’s
discipline decision regarding Koziol’s June and July 2009 beer
purchase.”  R.59  ¶¶  41,  45  (Defendant’s  Statement  of
Undisputed Facts). Ms. Perez’s Local Rule 56.1(b) statement in
response did not dispute these facts, see R.62 ¶¶ 41, 45, thus
No. 12‐3669                                                               29

they are deemed admitted, N.D. Ill. L. R. 56.1(b)(3)(C) (“All
material facts set forth in the statement required of the moving
party  will  be  deemed  admitted  unless  controverted  by  the
statement of the opposing party.”); see also Adams, 324 F.3d at
937  (“accepting  as  true  the  material  facts  submitted  by
Wal‐Mart that Adams did not properly contest”). The district
court  correctly  relied  on  the  Local  Rule  56.1  statements  in
ruling on the summary judgment motion, see Koszola v. Bd. of
Educ., 385 F.3d 1104, 1109 (7th Cir. 2004) (“[A] district court is
entitled  to  decide  the  motion  based  on  the  factual  record
outlined in the [Local Rule 56.1] statements.” (internal quota‐
tion  marks  omitted)),  and,  in  relying  on  those  statements,
correctly determined that the difference in decisionmaker was
one of the confounding variables that prevented an adequate
comparison between Koziol and Ms. Perez, see Ellis v. United
Parcel Serv., Inc., 523 F.3d 823, 826 (7th Cir. 2008) (“So, to be
similarly  situated,  a  manager  must  have  been  treated  more
favorably by the same decisionmaker … .”). At this stage, we
are not at liberty to look beyond Ms. Perez’s admissions in her
statement. See Koszola, 385 F.3d at 1109 (“[O]ur de novo review
of  [the  district  court’s]  grant  of  summary  judgment  will
likewise  rest  only  on  the  [defendant’s]  Local  Rule  56.1(a)
statement and [the plaintiff’s] Local Rule 56.1(b) response.”).3 

3
   The majority spends several pages explaining why, despite Ms. Perez’s
failure to “respond … as clearly as she should have” to Thorntons’ Rule 56.1
statement,  the  court  nevertheless  should  look  beyond  that  failure  in
determining  whether  the  district  court  erred  in  granting  summary
judgment. Maj. Op. at 13.
    With respect, I disagree with my colleagues on one matter of record:
                                                          (continued...)
30                                                            No. 12‐3669



3
   (...continued)
Ms. Perez did not simply fail “to respond … as clearly as she should have”
to Thorntons’ statements regarding who made the decisions to terminate
her employment (Darlington) and to discipline Koziol (Picone). Ms. Koziol
did not dispute these facts at all in her responsive statement. Moreover, in
her brief in opposition to Thorntons’ motion for summary judgment, she
affirmatively  identified  Darlington  as  the  decisionmaker  who  made  the
decision  to  terminate  her  employment.  See  R.61  at  5  (“Here,  we  have
Darlington, the decision‐maker … .”); id. (“Mr. Darlington fired her … .”). 
    I  also  cannot  agree  with  my  colleagues  that  the  record  evidence
contradicts  Thorntons’  “assertions  that  Darlington  played  no  role  in
Picone’s decision to discipline but not fire Koziol and that Picone played no
role in the decision to fire Perez.” Maj. Op. at 13 (emphasis added). The
exchange that the majority recounts on pages 14‐16 of its opinion begins, as
identified in Thorntons’ Rule 56.1 statement ¶ 43, on page 88 of Darlington’s
deposition, with the following set of questions:
        Q       Did you, yourself, investigate the circumstances of
        [Koziol’s] situation?
        A        I was involved in the investigation.
        Q        Okay. What part did you play?
        A        I accompanied Sam Picone when he went to the
        store to get Don’s statement.
        Q      When  you  say  “get  Don’s  statement,”  do  you
        mean a written statement?
        A        No, just orally.
        Q        That happened in the office?
        A        At Store 301, yes.
        Q        With just the three of you?
        A        Yes.
                                                               (continued...)
No. 12‐3669                                                                       31



    Second, although Ms. Perez and Koziol both violated store
policies  and  each’s  conduct  was  categorized  generally  as  a
problem with “inventory control,” the underlying facts of each
situation  were  vastly  different.  Koziol  noticed  missing
inventory and used his personal funds to make up for any loss


3
   (...continued)
R.60‐4 at 17 (Darlington Dep. 88). Darlington could speak with authority as
to  what  transpired  during  the  investigation  of  Koziol  because  he  was
present when it  occurred and, perhaps, although it is not entirely clear,
participated  in  the  questioning  of  Koziol.  None  of  the  testimony  that
follows,  which  details  Koziol’s  statement  and  the  actions  that  ensued,
contradicts Thorntons’ assertion in its Rule 56.1 statement that “Darlington
played no role in Picone’s discipline decision regarding Koziol’s June and July
2009 beer purchase … .” R.59 ¶ 45 (emphasis added). Indeed, that may have
been the reason that Ms. Perez did not contest the fact in the district court.
    In the end, the majority’s effort to tease out of the record a genuine
issue  of  triable  fact  not  asserted  in  the  Rule  56.1  statements  proves  too
much. Indeed, its effort demonstrates the value of Rule 56.1 in “clarify[ing]
and sharpen[ing]” the issues for the court’s consideration. Maj. Op. at 13. 
         [Local Rule] 56.1 and similar rules assist the district court
         by “organizing the evidence, identifying undisputed facts,
         and demonstrating precisely how each side proposed to
         prove a disputed fact with admissible evidence.” Bordello
         v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 527 (7th Cir.
         2000)  (citation  omitted).  It  is  not  the  duty  of  the  district
         court  to  scour  the  record  in  search  of  material  factual
         disputes, nor is it ours.
Roger Whitmore’s Auto. Servs., Inc. v. Lake County, Ill., 424 F.3d 659, 664 n.2
(7th Cir. 2005). Ms. Perez failed to comply with the local rules, and, in an
effort to make her case for her, the majority, in derogation of Rule 56.1, has
scoured the record in a futile searcfor factual disputes.
32                                                     No. 12‐3669

to  the  employer.  Ms.  Perez  created  loss  for  the  employer  by
selling inventory to herself at a steep discount. She does not
dispute  that  Darlington  fired  her  for  marking  down  and
purchasing  the  candy  without  approval,  R.62  ¶  42,  or  that
“Picone did not discharge Koziol because Koziol paid full retail
value for the alcohol,” id. ¶ 45. The majority takes the view that
a jury may perceive Koziol’s actions to be on par with those of
Ms. Perez, and that, therefore, we must send this case to the
jury. See Maj. Op. at 10‐12. Respectfully, our case law requires
another approach. “We have repeatedly said we do not sit as
a  super‐personnel  department  to  determine  which  employ‐
ment infractions deserve greater punishment. It is enough that
the misconduct that led to the adverse job action in question is
sufficiently distinct to render the proposed comparators not
similarly situated.” Harris v. Warrick Cnty. Sheriff’s Dep’t, 666
F.3d 444, 449 (7th Cir. 2012) (citation omitted). Darlington was
entitled to conclude that Ms. Perez’s conduct, which resulted
in an actual loss to the company, was materially different from
Koziol’s conduct, which had no such effect. The mere fact that
both  might,  in  the  most  general  sense,  be  given  the  generic
label of “inventory control” does not mean that Thorntons was
required to characterize them in that manner and to address
them  in  the  same way.  Thorntons  was entitled to assess the
conduct of Koziol and that of Ms. Perez in terms very different
from the second‐guess of the majority. It was entitled to regard
Ms. Perez’s action as pilferage of company assets and Koziol’s
as  involving  no  such  loss  but  constituting  poor  managerial
judgment.  An  employer  is  free  to  respond  to  dissimilar
conduct  in  different  ways,  cf.  Adams,  324  F.3d  at  940
(concluding that a situation involving an employee who ate
No. 12‐3669                                                                        33

another employee’s pudding was “significantly different” from
a  situation  where  an  employee  allegedly  stole  $12.65  from
another employee), and such an approach does not suggest an
invidious motive.4 


                                          2.
    Even  if  Ms.  Perez  had  met  her  burden  by  pointing  to  a
similarly  situated  employee,  she  fails  to  point  to  evidence
showing  that  Thorntons’  legitimate,  non‐discriminatory
business reason for her termination—that Ms. Perez’s policy
violation  caused  a  loss  to  the  company—was  pretextual.  To
rebut an employer’s legitimate, non‐discriminatory reason for
an employment decision, the plaintiff must point to evidence
tending to show that the employer’s reason is a lie, not just that
the  employer’s  evaluation  was  incorrect.  Naik  v.  Boehringer
Ingelheim Pharm., Inc., 627 F.3d 596, 601 (7th Cir. 2010); Kariotis
v. Navistar Intʹl Transp. Corp., 131 F.3d 672, 677 (7th Cir. 1997).
To show pretext, the plaintiff must do more than assert that “a
jury could disbelieve” the reason proffered by the employer.


4
   I also note that Ms. Perez fails to point to any evidence suggesting that she
and her supervisor had the same roles, were subject to the same discipline
standards and were subject to the same workplace rules. The little record
evidence  on  this  topic  suggests  that  they  had  different  roles  and  were
subject  to  at  least  some  differing  rules.  See  R.60‐5  at  12  (Perez  Dep.  44)
(noting that Koziol set the work schedule for the store); id. at 14 (Perez Dep.
54‐55) (noting that Koziol had a more flexible work schedule); R.60‐4 at 33
(Darlington  Dep.  52)  (same).  Thorntons,  however,  did  not  offer  these
differences  as  a  basis  for  the  more  severe  discipline  imposed  upon
Ms. Perez. 
34                                                     No. 12‐3669

Johnson v. Hondo, Inc., 125 F.3d 408, 415 (7th Cir. 1997); cf. EEOC
v. G‐K‐G, Inc., 39 F.3d 740, 746‐47 (7th Cir. 1994) (noting that a
plaintiff  “could  not  …  have  gotten  to  the  jury  if  his  only
‘evidence’ had been that the defendants’ witnesses were not
worthy  of  belief”).  Rather,  she  “must  point  to  evidence
suggesting that [the employer] itself did not honestly believe
that explanation.” Giannopoulous v. Brach & Brock Confections,
Inc., 109 F.3d 406, 411 (7th Cir. 1997); see also Adams, 324 F.3d at
939‐40 (“It was up to Adams to produce evidence showing that
Wal‐Mart  did  not  genuinely  believe  that  she  had  lifted  the
$12.65.”). In making this showing, “stray remarks” usually are
insufficient to establish pretext unless “those remarks are made
by the decision‐maker or one having input in a decision, and
are made (1) around the time of, and (2) in reference to, the
adverse employment action complained of.” Merillat v. Metal
Spinners, Inc., 470 F.3d 685, 694 (7th Cir. 2006) (internal quota‐
tion marks omitted). 
    Here, the only evidence in support of Ms. Perez’s claim that
Darlington was lying about the reason behind his decision to
terminate her is that, in November 2008, approximately one
year before Ms. Perez was terminated, she told Darlington that
Koziol  had  told  her  that  Koziol  does  not  like  to  work  with
women. This single comment, removed temporally from the
termination decision and by someone who did not participate
in  the  decision,  is  simply  not  sufficient  to  show  that
Darlington’s testimony was a lie. Ms. Perez speculates that the
year‐old  comment  “tainted”  Darlington’s  decision,  but  she
points to no evidence suggesting that Koziol had the slightest
influence over Darlington or that Darlington harbored his own
No. 12‐3669                                                        35

discriminatory  views.  The  fact  that  a  jury  could  disbelieve
Darlington is not sufficient. See Johnson, 125 F.3d at 415.
   The majority suggests that, although the passage of time
“might  lessen  th[e]  evidentiary  punch”  of  these  remarks,  it
“does not make them inadmissible.” Maj. Op. at 23. However,
“remarks unrelated to the employment decision in question
may not overcome summary judgment if they stand alone as
evidence  of  the  employer’s  discriminatory  intent.”  Huff  v.
UARCO, Inc., 122 F.3d 374, 385 (7th Cir. 1997). It is undisputed
that  Koziol’s  remarks  allegedly  were  made  and  reported  to
Darlington one year prior to Darlington’s decision to terminate
Ms.  Perez’s  employment.  Koziol’s  remarks,  therefore,  as  a
matter of law, cannot suffice to establish pretext.
    The  majority  posits,  however,  that  these  remarks  do  not
stand  alone—that  they  must  be  evaluated  in  light  of  the
difference  in  punishment  meted  out  against  Koziol  for  his
inventory infraction and Ms. Perez for hers. However, nothing
about the  disparity  in  punishment  suggests  that  Thorntons’
proffered  reason  for  terminating  Ms.  Perez’s
employment—that her actions resulted in actual economic loss
to the company—was a lie. The majority criticizes Thorntons’
approach  because,  in  its  view,  Koziol’s  scheme  was  more
detrimental to the company; according to the majority, Koziol’s
actions “risked future economic loss.” Maj. Op. at 25. Therein,
however,  the  majority  validates  the  distinction  Thorntons
drew. Koziol’s actions, at some point in the future, may have,
but  as  of  yet  had  not,  affected  Thorntons’  bottom  line.  Ms.
Perez’s  actions  had.  Indeed,  Darlington  testified  to  just  this
distinction:
36                                                        No. 12‐3669

       [Darlington]:  There’s  only  one  reason  why Don
       [Koziol] did not get terminated.
       Q[uestion]:        And that is what?
       [Darlington]:  Because  he  put,  personally,  on his
       credit card and not created a shortage for Thorntons.
R.60‐4 at 19 (Darlington Dep. 94). 


                                  B.
    Ms.  Perez’s  effort  to  set  forth  a  claim  under  the  direct
method  suffers  from  similar  infirmities.  A  case  under  the
“direct”  method  may  rely  on  circumstantial  evidence,  but
“[t]hat  circumstantial  evidence[]  …  must  point  directly  to  a
discriminatory reason for the employer’s action.” Adams, 324
F.3d  at  939.  It  is  not  sufficient  that  a  jury  might  guess  or
speculate that gender or “race might have made a difference in
the  decision,”  because  “guesswork  and  speculation  are  not
enough to avoid summary judgment.” Good, 673 F.3d at 675.
“[T]here  must  be  a  real  link  between  the  bigotry  and  an
adverse employment action.” Gorence v. Eagle Food Ctrs., Inc.,
242 F.3d 759, 762 (7th Cir. 2001) (noting that a statement such
as, “Old women are hard to deal with,” without more, does not
show intentional discrimination). The court views the evidence
in the light most favorable to the plaintiff and makes reason‐
able  inferences  therefrom,  but  reasonable  inferences  do  not
include every possible inference, only those supported by the
record. Overly v. KeyBank Nat’l Assʹn, 662 F.3d 856, 863 (7th Cir.
2011).
No. 12‐3669                                                            37

     As with the indirect method, stray remarks do not point
directly to discrimination unless the decisionmaker or one with
input in the decision made the comment around the time of, or
in  reference  to,  the  adverse  employment  action.  Id.  at  865.
“Further,  the  ‘statements  of  a  person  who  lacks  the  final
decision‐making  authority  may  be  probative  of  intentional
discrimination,’ but only ‘if that individual exercised a signifi‐
cant degree of influence over the contested decision.’” Nichols
v.  S.  Ill.  Univ.‐Edwardsville,  510  F.3d  772,  782  (7th  Cir.  2007)
(quoting Sun v. Bd. of Trs. of Univ. of Ill., 473 F.3d 799, 813 (7th
Cir. 2007)).
    Ms.  Perez’s  circumstantial  evidence  that  Darlington  was
motivated by gender or race animus consists of the following:
In  2008,  Darlington  transferred  Ms.  Perez  to  give  her
experience at a higher level store. When Ms. Perez met Koziol,
Koziol told her that he did not like to work with women; in
response, Ms. Perez reported this statement to Darlington and
requested to be moved back to her former position. Darlington
told Ms. Perez that Koziol’s store was the only opening and
that  she  could  work  there  or  leave  the  company.  One  year
later, in November 2009, Darlington conducted an investiga‐
tion into Ms. Perez’s manual override of the price of a large
number  of  candy  bars.  Darlington,  after  consultation  with
Roberts (from human resources), met with Koziol about the
override, who denied knowing about the override or giving
permission to conduct the override. Darlington, with Roberts
conferenced in by telephone, then met with Ms. Perez, who
claimed  that  Koziol  gave  her  permission  to  perform  the
override.  After  Ms.  Perez  departed,  Darlington  spoke  with
38                                                                    No. 12‐3669

Roberts  and  expressed  his  desire  to  terminate  Ms.  Perez’s
employment; Roberts agreed with that decision.
    Here, the employment action was taken by Darlington, in
consultation with Roberts. There is no evidence in this record
that Darlington or Roberts ever harbored an insidious motive.5
In order to prevail, Ms. Perez not only must tie Koziol’s sexist
statements to Darlington, but establish that Koziol’s alleged
sexism infected Darlington’s decision to terminate Ms. Perez’s
employment. Ms. Perez’s direct evidence case relies, therefore,
on the force and effect that Koziol’s discriminatory statement
had on Darlington’s decision nearly one year after it was made.
We have held that if discriminatory “remarks are not contem‐
poraneous  with  the  discharge  or  causally  related  to  the
discharge  decision  making  process,  they  are  insufficient  to
create a triable issue of material fact regarding discrimination.”
Oest v. Illinois Dep’t of Corr., 240 F.3d 605, 611 (7th Cir. 2001)
(internal quotation marks omitted). Had Ms. Perez’s discharge
been based on a potentially false report by Koziol shortly after
he  made  a  known,  derogatory  statement  about  women  or
Hispanic employees, then there might be a triable issue of fact.
That  is  not  the  situation  we  have  here.  Here,  taking  the
evidence in the light most favorable to Ms. Perez, Darlington


5
   The majority emphasizes that Darlington knew of Koziol’s bias against
women  employees  because  of  Koziol’s  year‐old  statement.  From  that
knowledge,  without  any  evidence  that  Darlington  shared  that  bias,  the
majority holds it is entirely appropriate to assume that Darlington shared
Koziol’s  bias  and  acted  on  it.  It  fails  to  address  why  it  is  not  just  as
likely—and  perhaps  more  likely—that  a  senior  manager,  knowing  of  a
subordinate’s  bias,  would  take  that  bias  into  account  in  assessing  the
subordinate’s account of the transaction.
No. 12‐3669                                                      39

had knowledge of only one discriminatory comment by Koziol,
and there was no temporal or causal connection between that
remark and her discharge. Under our case law, such a remark
does not raise the spectre of discrimination, and Darlington
was entitled to conclude similarly in making his termination
decision.
    Ms. Perez’s case also cannot be saved under the “cat’s paw”
theory.  “The  cat’s  paw  theory  applies  in  the  employment
discrimination context when a biased subordinate who lacks
decision‐making power uses the formal decision maker as a
dupe  in  a  deliberate  scheme  to  trigger  a  discriminatory
employment action.” Johnson v. Koppers, Inc., 2013 WL 4022294,
at *3 (7th Cir. Aug. 8, 2013) (internal quotation marks omitted).
The cat’s paw theory, however, cannot be employed to impute
a discriminatory motive to an unbiased decisionmaker when
the “decisionmaker conducts a meaningful and independent
investigation of the information being supplied by the biased
employee.” Schandelmeier‐Bartels v. Chi. Park Dist., 634 F.3d 372,
383 (7th Cir. 2011). Here, there is no question that Darlington
both viewed the video of Ms. Perez conducting the override
and interviewed Ms. Perez in person concerning her actions.
    In  sum,  this  record  does  not  contain  circumstantial  evi‐
dence that “point[s] directly to a discriminatory reason for the
employer’s action.” Adams, 324 F.3d at 939. The district court,
therefore, did not err in concluding that Ms. Perez had failed
to  establish  a  discriminatory  discharge  under  the  direct
method.
40                                                       No. 12‐3669

                                  C.
    The approach employed by the majority does not simply
force Thorntons to defend a discrimination claim that has no
basis in fact. It creates serious ambiguity, and instability, into
settled law. It will encumber, substantially, the work of both
the bench and bar in this frequently litigated area. 
    This decision signals the end of Rule 56.1 statements as an
effective  means  of  narrowing  the  factual  issues  before  the
district courts. If appellate panels are free to look beyond these
statements to determine if parties have raised genuine issues
of  material  fact,  then  litigants  will  not  take  seriously  their
obligations under Rule 56.1, and the district courts will lose an
important tool for “organizing the evidence and identifying
disputed facts,” FTC v. Bay Area Bus. Council, Inc., 423 F.3d 627,
633 (7th Cir. 2005), and instead will be “obliged … to scour the
record looking for factual disputes,” Waldridge v. Am. Hoechst
Corp., 24 F.3d 918, 922 (7th Cir. 1994).
     Stray remarks, even those of ancient vintage and not in any
way  attributable  to  the  decisionmaker,  will  now  result  in
employer accountability. Similarly, the “cat’s paw” theory of
employer  liability  has  been  cut  loose  from  its  logical  and
experiential moorings to become a virtual engine of destruction
of good‐faith efforts to administer a fair employee disciplinary
system.  After  today’s  decision,  if  it  remains  the  law  of  the
circuit, an employer can no longer act with the confidence that
he has obeyed the law if he treats similarly situated individuals
similarly  in  disciplinary  matters.  His  assessment  of  the
similarity of employee conduct in the real‐world circumstances
of  the  workplace  will  now  be  subject  to  appellate  court  re‐
No. 12‐3669                                                      41

characterization  at  a  meaningless  level  of  abstraction.  The
Supreme Court has stated that we must “ensure that Title VII
does not become a ‘general civility code.’” Faragher v. City of
Boca Raton, 524 U.S. 775, 788 (1998). When the remarks of an
employee, made approximately one year prior to a termination
decision, can be imputed to an employer and used as a basis
for Title VII liability, however, employers will have no choice
but to put into place and rigorously enforce just such a code.
    This case, if decided under the established norms of this
court’s jurisprudence, would pose no extraordinary question
of law and would yield no novel principle or unique methodol‐
ogy to disturb the established expectations of the practicing
bench and bar. Unfortunately, today’s opinion takes a different
course. Its interpretation of established law and the methodol‐
ogy it sanctions will have, I fear, a jarring effect on the bench
and bar of the circuit. It will unduly confuse and complicate
the  tasks  of  those  who  judge,  litigate  and  counsel  in  this
important area of discrimination law. Accordingly, I respect‐
fully dissent.